Citation Nr: 0428351	
Decision Date: 10/14/04    Archive Date: 10/19/04

DOCKET NO.  02-20 744	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

R. T. Jones, Counsel




REMAND

The veteran had active service from December 1971 to March 
1973.
 
This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania, which determined that new and 
material evidence had not been submitted to reopen the claims 
for service connection for PTSD and ulcers.  In January 2004 
the Board denied the application to reopen a claim for 
service connection for ulcers and held that there was new and 
material evidence to reopen the claim for service connection 
for PTSD and remanded the issue of service connection for 
PTSD for further development.  The Board remand noted certain 
facts from the veteran's claims file, including a June 1992 
private psychiatric review of the veteran's record.  

The RO has not completely complied with the instructions 
given in the January 2004 Board remand.  At that time, the 
Board requested that the RO send the veteran the development 
letter specified for claims for service connection for PTSD 
due to personal assault.  This was not done.  A remand by the 
Board "confers on the veteran or other claimant, as a matter 
of law, the right to compliance with the remand orders."  
Stegall v. West, 11 Vet. App. 268 (1998).  The appeal is 
therefore REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DIAGNOSTIC CODE for the 
following action: 

1.  The RO should send the veteran a 
letter in accordance with the provisions 
of VA Adjudication Procedure Manual M21-
1, Part III, Par. 5.14d, advising him 
that evidence from sources other that his 
service records may help prove his 
claimed in-service personal assault 
stressors occurred.

2.  If additional pertinent evidence is 
obtained, the veteran's claims folders 
and a copy of the January 2004 Board 
remand and this remand should be sent to 
a VA Medical Center (VAMC) for review by 
an appropriate clinician for 
interpretation of behavioral changes that 
might corroborate the allegations of 
personal assault.  The reviewer should 
review the service medical records 
including the September 1972 service 
medical record that notes that the 
veteran requested a re-assignment and the 
report of medical history which indicates 
that the veteran reported having trouble 
sleeping and depression.  The reviewer 
should also address, including the report 
of the VA examination by two 
psychiatrists in April 1996, the June 
1992 private medical report, the October 
2002 psycho-social report and the 
February 2004 review of the veteran's 
claims file by a VA psychologist.  The 
specific opinion requested is mandated by 
VA Adjudication Procedure Manual M21-1.  
Certainty is not expected or required.  
The reviewer should consider the 
behavioral changes and offer an opinion 
as to whether it is at least as likely as 
not (that is, a probability of 50 percent 
or better) that such changes suggest that 
the veteran suffered the alleged personal 
assaults in service.


The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate 



action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).



	                  
_________________________________________________
	J. E. Day 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2003).


